Citation Nr: 1119870	
Decision Date: 05/23/11    Archive Date: 06/06/11

DOCKET NO.  05-33 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico



THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disorder, other than PTSD.

3.  Entitlement to service connection for a lumbar spine disorder.



ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel




INTRODUCTION

The Veteran served on active duty from February 1971 to April 1972.  His military decorations include the Combat Infantry Badge.

This matter came to the Board of Veterans' Appeals (Board) on appeal from a May 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  In an October 2009 decision, the Board denied the claims of entitlement to service connection for PTSD, an acquired psychiatric disorder other than PTSD, and a lumbar spine disorder.

The Veteran appealed the Board's October 2009 decision to the United States Court of Appeals for Veterans Claims (Court) and in an Order dated in August 2010, the Court ordered that the Joint Motion for Remand (Joint Motion) be granted and remanded the Board's decision for proceedings consistent with the Joint Motion filed in this case.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

VA is required to provide a medical examination when the record of the claim does not contain sufficient medical evidence for VA to adjudicate the claim.  See 38 U.S.C.A. § 5103A (d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010).  The August 2010 Joint Motion notes that an October 2008 VA medical opinion was based, at least in part, upon an inaccurate factual premise.  Both the Board's August 2007 remand and its October 2009 decision clearly find that the Veteran's account of a 1971 in-service back injury incurred during the course of his combat responsibilities was "consistent with the circumstances, conditions or hardships of service" and considered as if it was documented in his service treatment records pursuant to 38 U.S.C.A. § 1154(a)(2002).  However, the October 2008 VA examiner, independently noted that there was no documented fall in service or treatment of such and opined that the current cervical and low back disability was not a result of the "alleged fall."  The August 2010 Joint Motion notes that the VA examiner's opinion is therefore based on an inaccurate factual premise.  Thus, the Veteran should be afforded another VA orthopedic examination, that considers the Board's finding that the Veteran did injure his back in 1971, as well as documented subsequent injuries, in providing an opinion as to the etiology of any current lumbar spine injury.  See 38 U.S.C.A § 5103A (West 2002); 38 C.F.R. § 3.159(c)(4).

Subsequent to the RO's issuance of the most recent Supplemental Statement of the Case (SSOC) in June 2009, the Veteran submitted additional medical evidence pertinent to the claims directly to the Board in September 2009.  Although most of the submitted evidence was duplicative, the August 2010 Joint Motion noted that a private psychiatric evaluation conducted in 2004, was not duplicative.  The relevant evaluation was also written in Spanish.  It was also noted that the Veteran did not waive his right to have the evidence initially reviewed by the RO.  Initially, translation of the 2004 private psychiatric evaluation report to English should be accomplished.  The law requires that the RO consider the evidence added to the record, re-adjudicate the claims, and issue an appropriate SSOC.  38 C.F.R. §§ 19.31, 19.37 (2010).

Accordingly, the case is REMANDED for the following action:

1.  VA shall arrange to translate the submitted 2004 private psychiatric evaluation written in Spanish into English and associate the translation with the claims files.  Following receipt and review of this evidence conduct any additional development considered warranted. 

2.  After the above development has been completed, the Veteran should be afforded another VA orthopedic examination to assess the nature and etiology of any currently diagnosed lumbar spine disorder.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is also requested to review all pertinent records associated with the claims files and acknowledge such review in the examination report.  Based on the medical findings and a review of the claims files, the examiner should specifically opine as to whether it is at least as likely as not that the Veteran's diagnosed lumbar spine disorder is causally related to his service or any incident therein, including his fall in 1971 or as the result of any post service event.  The Board has accepted that the Veteran sustained a fall during service, as discussed above.  The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.  The examiner should set forth the complete rationale for all opinions expressed and conclusions reached, in a legible report.  If the examiner cannot provide the above requested opinion without resorting to speculation, it must be so stated and a rationale provided for such medical conclusion.  

3.  Thereafter, the RO should readjudicate the claims of entitlement to service connection for PTSD, an acquired psychiatric disorder other than PTSD, and a lumbar spine disorder, taking into account all evidence received since the June 2009 SSOC, including the translated 2004 private psychiatric evaluation submitted in September 2009.  If the claims remain denied, a SSOC should be furnished to the Veteran.  After the Veteran has had an adequate opportunity to respond, the appeal should be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


